ORDER

PER CURIAM.
Defendant, Rico Readus, appeals from his convictions, after a jury trial, of murder in the first degree, armed criminal action, robbery in the first degree, armed criminal action, assault in the first degree, and armed criminal action. He was sentenced to one term of life imprisonment without parole for *548the murder conviction, and five terms of life imprisonment for the remaining convictions, to be served concurrently to each other and consecutively to the term of life imprisonment without parole. No jurisprudential purpose wTould be served by a written opinion on defendant’s direct appeal. Defendant’s convictions are affirmed. Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
Defendant’s convictions for murder in the first degree, armed criminal action, robbery in the first degree, armed criminal action, assault in the first degree, and armed criminal action are affirmed. The denial of defendant’s Rule 29.15 motion is affirmed.